REVISED SCHEDULE A To the PARTICIPATION AGREEMENT made the 28th day of August, 2007, by and among Allianz Variable Insurance Products Fund of Funds Trust, Allianz Life Insurance Company of New York, and Allianz Life Financial Services, LLC. Funds available under the contracts AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Edge Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Balanced Index Strategy Fund AZL Growth Index Strategy Fund AZL Allianz Global Investors Select Fund Separate Account Utilizing the Funds Allianz Life Variable Account C Contracts Funded by the Separate Account Allianz Advantage New York Allianz Charter II New York Allianz High Five New York Allianz Opportunity New York Allianz Retirement Pro Allianz Vision New York Valuemark II Valuemark IV Acknowledged: Allianz Variable Insurance Products FundAllianz Life Insurance Company ofFunds TrustNew York By:/s/ Jeffrey KlettiBy:/s/ Jeffrey Kletti Name:Jeffrey KlettiName:Jeffrey Kletti Title:President Title:Vice President, Investment Management Allianz Life Financial Services, LLC By:/s/ Jeffrey Kletti Name:Jeffrey Kletti Title:Senior Vice President 16 Effective Date:4/29/2010
